DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being un-patentable over Maes (US 2017/0261846 A1) in view of MAKII (US 2008/0055571 A1).

	Maes teaches all the claimed limitations through prior art knowledge of through a variety of disclosed embodiments. It would have been obvious to those of ordinary skill that the various embodiments and known prior art could be combined without yielding unpredictable results. It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
	Maes does not teach the lens barrel is held by the enclosure via a lens barrel holder, and the sensor holder is held by the lens barrel holder. 

	
    PNG
    media_image1.png
    596
    769
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the lens barrel is held by the enclosure via a lens barrel holder, and the sensor holder is held by the lens barrel holder as taught by MAKII to the projector as disclosed by Maes in order to perform image capturing using an image stabilization function (MAKII; [0150]).
Claims 2, 5-6, 12, 14-15 are rejected under 35 U.S.C. 103 as being un-patentable over Maes (US 2017/0261846 A1) in view of MAKII (US 2008/0055571 A1) and further in view of Kitabayashi (US 2006/0170886 A1).

Kitabayashi teaches an optical part enclosure 100B [fig 1] that holds the light modulator 141 [fig 1],27 wherein the lens barrel holder 161 [fig 1] is held by the optical part enclosure 100B [fig 1], and the optical part enclosure 100B [fig 1] is held by the enclosure 100A [fig 1]; the optical part enclosure holds 100B [fig 1] the light source 111A [fig 1] and the lens barrel holder 161 [fig 1] and the optical part enclosure 100B [fig 1] are integrated with each other into a single part [fig 1].    
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an optical part enclosure that holds the light modulator,27 wherein the lens barrel holder is held by the optical part enclosure, and the optical part enclosure is held by the enclosure and the optical part enclosure holds the light source and the lens barrel holder and the optical part enclosure are integrated with each other into a single part as taught by Kitabayashi to the projector as disclosed by Maes in view of MAKII in order to have a plurality of optical modulators that respectively modulate each of a plurality of color lights in accordance with image information (Kitabayashi; [0012]).
As of claim 12, Maes teaches the invention as cited above except for the sensor holder is integrated with the lens barrel holder. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the sensor holder is integrated with the lens barrel holder as taught by MAKII to the projector as disclosed by Maes in order to perform image capturing using an image stabilization function (MAKII; [0150]).
As of claim 14, Maes teaches the sensor (9) [fig 1] is an image sensor [0056].  
As of claim 15, Maes teaches the sensor (9) [fig 1] a distance measurement sensor ((ToF (Time of Flight) sensor)) [0031].
Allowable Subject Matter
Claims 3-4, 7-11, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 7, the closest prior art Maes (US 2017/0261846 A1) teaches a safety detection system having the optical axis of the detection sensor (7) or camera and the optical axis of the light from the detection light source (12) are made the same or even identical in a detection sub-system. In a first embodiment of said detection subsystem, this is achieved by using an optical component such as for beam splitting of the detection light (18) and reflected detection light (19). FIG. 2 shows such a detection subsystem (36) with the detection light source (4), detection sensor (7) or camera and a beam splitter (30). The irradiated detection light (31) that is irradiated by the detection light source (4) is reflected internally in the beam splitter (30) on a partially reflective surface (34). The reflected detection light (19) that was reflected back from an object or 20) will enter the beam splitter and will partially (32) hit on the detection sensor or camera and partially be reflected (33) to the detection light source (4). The amount of reflection depends on the specific implementation of the beam splitter (30). Maes does not anticipate or render obvious, alone or in combination, the sensor holder has a cantilever structure held by the lens barrel holder.
Claim 4 is allowed as being dependent on claim 3.
As of claim 7, the closest prior art Maes (US 2017/0261846 A1) teaches a safety detection system having the optical axis of the detection sensor (7) or camera and the optical axis of the light from the detection light source (12) are made the same or even identical in a detection sub-system. In a first embodiment of said detection subsystem, this is achieved by using an optical component such as for beam splitting of the detection light (18) and reflected detection light (19). FIG. 2 shows such a detection subsystem (36) with the detection light source (4), detection sensor (7) or camera and a beam splitter (30). The irradiated detection light (31) that is irradiated by the detection light source (4) is reflected internally in the beam splitter (30) on a partially reflective surface (34). The reflected detection light (19) that was reflected back from an object or the projecting surface (20) will enter the beam splitter and will partially (32) hit on the detection sensor or camera and partially be reflected (33) to the detection light source (4). The amount of reflection depends on the specific implementation of the beam splitter (30). Maes does not anticipate or render obvious, alone or in combination, the sensor holder includes a first sensor holding member that holds the sensor, and 28 a second sensor holding member that holds the first sensor holding member, and the second sensor holding member is held by the lens barrel holder.

As of claim 13, the closest prior art Maes (US 2017/0261846 A1) teaches a safety detection system having the optical axis of the detection sensor (7) or camera and the optical axis of the light from the detection light source (12) are made the same or even identical in a detection sub-system. In a first embodiment of said detection subsystem, this is achieved by using an optical component such as for beam splitting of the detection light (18) and reflected detection light (19). FIG. 2 shows such a detection subsystem (36) with the detection light source (4), detection sensor (7) or camera and a beam splitter (30). The irradiated detection light (31) that is irradiated by the detection light source (4) is reflected internally in the beam splitter (30) on a partially reflective surface (34). The reflected detection light (19) that was reflected back from an object or the projecting surface (20) will enter the beam splitter and will partially (32) hit on the detection sensor or camera and partially be reflected (33) to the detection light source (4). The amount of reflection depends on the specific implementation of the beam splitter (30). Maes does not anticipate or render obvious, alone or in combination, the sensor holder includes a first section connected to the lens barrel holder, a second section to which the sensor is connected, and a connection section that connects the first section and the second section to each other, and a width of the first section is greater than a width of the connection section.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

- Prior Art Kuboya (US 10401720 B2) teaches a projection lens unit of a projector is disposed in a state in which an optical axis of the projection lens unit deviates from a center of an image forming panel; a first lens holder of a lens barrel includes holding pieces that are provided at intervals in a circumferential direction of a first lens group and are engaged with a first portion of the first lens group positioned on a side to which the image forming panel is shifted, and a holding piece that is engaged with a second portion of the first lens group positioned on a side opposite to the side to which the image forming panel is shifted; and the linear expansion coefficient of each of the holding pieces is lower than the linear expansion coefficient of the holding piece.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882